—Appeal by defendant from a judgment of the County Court, Westchester County (Edelstein, J.), rendered June 16, 1983, adjudicating him a youthful offender, upon his plea of guilty to attempted robbery in the second degree, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 *915NY2d 606). Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.